      Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 1 of 57




 1    QUARLES & BRADY LLP
      Firm State Bar No. 00443100
 2    Renaissance One, Two N. Central
      Phoenix, AZ 85004-2391, 602-229-5200
 3    Brian A. Howie (AZ No. 026021)
      Brian.Howie@quarles.com
 4    Lauren E. Stine (AZ No. 025086)
      Lauren.Stine@quarles.com
 5    Attorneys for Plaintiffs

 6    SHEPPARD, MULLIN, RICHTER &                      MAYER BROWN LLP
      HAMPTON LLP                                      71 S. Wacker Drive
 7    2099 Pennsylvania Ave., NW, Ste. 100             Chicago, IL 60606
      Washington, DC 20006, 201-747-1900               312-782-0600
 8    Thomas J. Dillickrath* (DC 483710)               Britt M. Miller* (IL 6256398)
      TDillickrath@sheppardmullin.com                  BMiller@mayerbrown.com
 9    Jonathan R. DeFosse* (DC 482148)                 Michael A. Scodro* (IL 6243845)
      jdefosse@sheppardmullin.com                      MScodro@mayerbrown.com
10                                                     Brett E. Legner* (IL 6256268)
      Four Embarcadero Center, 17th Floor              BLegner@mayerbrown.com
11    San Francisco, CA 94111, 415-434-9100
      Molly C. Lorenzi* (CA 315147)                    1999 K Street, NW
12    MLorenzi@sheppardmullin.com                      Washington, DC 20006
      GIBBS & BRUNS LLP                                202-263-3000
13                                                     Mark W. Ryan* (DC 359098)
      1100 Louisiana, Ste. 5300                        mryan@mayerbrown.com
14    Houston, TX 77002, 713-650-8805                  Attorneys for CDK Global, LLC
      Aundrea K. Gulley* (TX 24034468)
15    agulley@gibbsbruns.com                           *Admitted Pro Hac Vice
      Brice A. Wilkinson* (TX 24075281)
16    bwilkinson@gibbsbruns.com
      Denise Drake* (TX 24092358)
17    DDrake@gibbsbruns.com
      Attorneys for The Reynolds and Reynolds Co.
18
                         IN THE UNITED STATES DISTRICT COURT
19
                              FOR THE DISTRICT OF ARIZONA
20
21    CDK Global, LLC, a limited liability company,   Case No.: 2:19-cv-04849-GMS
      and The Reynolds and Reynolds Company, a
22    corporation,                                    FIRST AMENDED COMPLAINT
23                                                    (Declaratory Judgment)
                         Plaintiffs,
24           vs.
      Mark Brnovich, Attorney General of the State
25
      of Arizona,
26
                         Defendant.



     QB\63631181.1
      Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 2 of 57




 1            Plaintiffs CDK Global, LLC (“CDK”) and The Reynolds and Reynolds Company
 2   (“Reynolds”), through their undersigned attorneys, bring this complaint for declaratory and
 3   injunctive relief and in support allege as follows.
 4                                       INTRODUCTION
 5            1.     This lawsuit challenges Arizona House Bill 2418 (the “DMS Law”), codified
 6   at §§ 28-4651 to 28-4655 of the Arizona Revised Statutes. Plaintiffs provide proprietary
 7   computer systems to automotive dealers (known as “dealer management systems” or
 8   “DMSs”). The DMS Law purports to require Plaintiffs to give third parties unfettered access
 9   to and use of Plaintiffs’ DMSs, and the sensitive customer data they store, manage, and
10   protect, without Plaintiffs’ authorization. The law effectively interferes with Plaintiffs’
11   established contract rights and takes Plaintiffs’ intellectual property, ultimately putting
12   highly confidential information pertaining to Arizona consumers at great risk without any
13   justification and in disregard of the laws and Constitution of the United States, and
14   potentially exposing Plaintiffs to substantial criminal penalties.
15            2.     The DMS Law was falsely described to legislators as a consumer-protecting
16   data privacy measure. In fact, the DMS Law was drafted and pushed through by the Arizona
17   Automobile Dealers Association, the top donor to the law’s sponsor in his last election. Far
18   from protecting consumers, the DMS Law necessarily puts consumers’ data at extremely
19   high risk by allowing unlicensed third parties—including those seeking to access, collect,
20   and profit from selling consumer data—to access Plaintiffs’ DMSs and all of the data on
21   those systems, and forbids Plaintiffs from taking any measures to secure those systems and
22   data.
23            3.     Rather than protecting consumers, the DMS Law is a blatant attempt by car
24   dealers to change the terms of freely negotiated, arms-length contracts with Plaintiffs and
25   to interfere with Plaintiffs’ contracts with other parties, for short-term economic gain and
26   at the expense of the people of Arizona.


                                                   -2
     QB\63631181.1
      Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 3 of 57




 1            4.     In committee debate on the DMS Law, Senator Eddie Farnsworth warned on
 2   the record: “I really do think that we’re walking on some thin ice here when we start to pass
 3   laws that interfere with current contracts. And quite honestly, there’s a potential
 4   unconstitutionality issue here.”
 5            5.     Senator Farnsworth was right: the DMS Law is preempted under the
 6   Supremacy Clause of the U.S. Constitution because it conflicts with federal law and policy.
 7   It is also void for vagueness and violates several other provisions of the Constitution: it
 8   takes private property without just compensation, interferes with contracts, unduly burdens
 9   interstate commerce, and impermissibly compels speech.
10            6.     Beyond its unconstitutionality, if the DMS Law is enforced, millions of
11   Arizonans are likely to see the private information they entrusted to auto dealers —
12   including their driver’s license and Social Security numbers, home address, email, phone
13   numbers, and bank or other financial information — exposed to harvesting, aggregation,
14   and syndication by third parties who do not have the same obligations to protect data that
15   dealers have and who often sell such data to the highest bidder.
16            7.     Additionally, by giving third parties unfettered rights to introduce their
17   computer code into the system, the DMS Law exposes DMS providers to threats caused by
18   introducing a known security risk into a trusted network. Once in the network, a cyber-
19   attacker could hack into other systems and cause direct financial harm to the DMS provider.
20                                        BACKGROUND
21            8.     Plaintiffs CDK and Reynolds are automotive technology companies that have
22   developed complex, advanced proprietary computer systems known as dealer management
23   systems. Car dealerships often license DMSs to help manage accounting, sales, service,
24   finance, payroll, and other business operations. In those contracts, the licensee dealers
25   expressly agree that the license is limited, that they are not authorized to grant further
26   licenses to others, and that they may not access or use the DMSs by means other than those


                                                  -3
     QB\63631181.1
      Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 4 of 57




 1   permitted by the Plaintiffs acting as licensors. Plaintiffs’ DMSs process vast amounts of
 2   confidential consumer and third-party information, copyrighted or copyrightable material,
 3   and trade secrets. Such data include highly sensitive and/or proprietary material from
 4   automotive dealerships, their customers, car manufacturers, application software providers,
 5   banks, credit bureaus, other financial institutions, and the DMS providers themselves.
 6            9.     DMSs also securely transmit certain data to entities involved in a dealership’s
 7   business operations (e.g., sending consumer data to a credit bureau for a credit check during
 8   the vehicle financing process or receiving updated parts pricing data from a car
 9   manufacturer).
10            10.    CDK’s and Reynolds’s DMSs are secure because they must be. Numerous
11   federal laws and regulations, as well as industry best practices, limit how data may be
12   handled, stored, or processed on a DMS. Relevant laws include the Gramm-Leach-Bliley
13   Act (“GLBA”), the Fair and Accurate Credit Transactions Act, the FTC’s Privacy,
14   Safeguards, and Disposal Rules, the Fair Credit Reporting Act, and the Dodd-Frank Act.
15   Data handled, stored, or processed on a DMS is also governed by contracts with car
16   manufacturers, financial institutions, and other third parties to whom such data is sent or
17   received.
18            11.    In light of these statutory and contractual obligations, as well as the trust that
19   Plaintiffs’ customers and other members of the automotive industry place in their DMSs,
20   Plaintiffs (1) deploy strict authorization and authentication measures to control access to
21   their proprietary systems; (2) require third parties to go through integration testing
22   procedures; and (3) follow strict integration specifications. In these ways, Plaintiffs
23   maintain data integrity and diligently defend their DMSs against cyber-attack, corruption,
24   and breach.
25            12.    At great expense, Plaintiffs have developed technologically sophisticated
26   security measures to prevent unlicensed and unauthorized access to their DMSs. Plaintiffs


                                                     -4
     QB\63631181.1
      Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 5 of 57




 1   have also developed their own proprietary processes for securely handling data
 2   communications between dealerships, car manufacturers, and other third parties involved
 3   in a dealership’s business operations. Plaintiffs and other DMS providers compete with each
 4   other over the security, functionality, and performance of their system designs, and the
 5   ability to provide strong security is a competitive advantage.
 6            13.    The DMS Law takes away Plaintiffs’ control over their proprietary systems,
 7   however, effectively requiring all DMS providers to use non-secure methods of system
 8   access and data transmittal by eliminating the rigorous security and operational measures
 9   Plaintiffs have spent millions of dollars and a massive number of human-hours to develop
10   and maintain.
11            14.    Specifically, the DMS Law forces Plaintiffs to provide unlicensed third
12   parties (whether they be automotive marketing firms, other service providers, or malicious
13   hackers) with free and unfettered access to Plaintiffs’ proprietary systems. The only
14   restriction placed on this access is that it be at the request of a dealership employee.
15            15.    In addition to DMSs, many dealers use software applications provided by
16   third parties. In some instances, the dealers would like those third-party application
17   providers to leverage DMS data and processes, which may include accessing data stored on
18   the DMS or writing data back to it. Both Plaintiffs provide robust, monitored means for
19   those legitimate providers to do so. But there are also third parties that attempt to gain
20   unauthorized access to the DMS for several different purposes. Some want to write data
21   back to the system. Some want to extract data from the system. And some of these data
22   extractors are so-called “syndicators,” who have historically attempted to access Plaintiffs’
23   DMSs without authorization to hijack consumer and proprietary data and sell it to other
24   parties without Plaintiffs’ permission (in many cases, without dealer or consumer
25   knowledge). The DMS Law forbids Plaintiffs from taking any measures to secure their
26   systems or limit the data that a third party can access, extract, or modify on the DMS.


                                                   -5
     QB\63631181.1
      Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 6 of 57




 1            16.    If the DMS Law is enforced, it will place all consumer and proprietary data
 2   stored or processed on any DMS at great risk. Consumers will face a significantly increased
 3   threat of identity theft every time they buy, lease, or service a vehicle from an Arizona
 4   dealer. The same will be true of anyone who has purchased, leased, or serviced a car from
 5   an Arizona dealer in recent years.
 6            17.    In short, the DMS Law requires Plaintiffs to tear down their security walls
 7   and build a back door to Plaintiffs’ DMSs, giving data pirates and cyberthieves free license
 8   to jump unimpeded into the pool of data provided by Arizona consumers.
 9            18.    Further, by forcing Plaintiffs to open their secure proprietary systems to
10   unlicensed third parties, the DMS Law eviscerates Plaintiffs’ intellectual property rights in
11   their proprietary computer systems, undercutting the economic incentive for them to
12   develop and innovate on the systems capable of helping Arizona dealers manage their
13   businesses while securing Arizona consumers’ highly sensitive data.
14            19.    The DMS Law is problematic in numerous other respects. It requires
15   Plaintiffs and other DMS providers to write new computer code allowing third parties to
16   access and write data back to the DMSs and forbids these providers from charging for that
17   work. It eliminates the many approaches currently used by DMS providers like Reynolds
18   and CDK to enhance system access and security within the automotive software industry
19   and forbids DMS providers from securing their systems. Equally important, the law creates
20   a gaping vulnerability in DMSs that impacts thousands of dealer licensees and tens of
21   millions of consumers within and without Arizona’s borders.
22            20.    The DMS Law conflicts with the federal laws that keep Arizona consumers’
23   (including car buyers’) personal information safe. It conflicts with the federal laws that
24   protect Plaintiffs’ property interests in, and rights to exclude users from, their DMSs. And
25   it substantially impairs Plaintiffs’ existing contracts with dealers; takes Plaintiffs’ property
26   for no public use and without compensation; carves out special rules for Arizona car


                                                    -6
     QB\63631181.1
      Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 7 of 57




 1   dealerships that unreasonably burden interstate commerce; and violates Plaintiffs’ right to
 2   free speech by compelling them to draft and implement computer code and exchange
 3   information with third parties.
 4            21.    At the same time, the DMS Law is fatally vague, and exposes DMS providers,
 5   including Plaintiffs, to criminal penalties, including fines of up to $16,000 per day. The
 6   DMS Law will be added to Title 28 of the Arizona Revised Statutes. Section 28-121(A)
 7   states that a person who violates a provision of Title 28 or fails or refuses to do or perform
 8   an act or thing required by Title 28 is guilty of a Class 2 misdemeanor. For corporate entities
 9   like Plaintiffs, the fine for a Class 2 misdemeanor is up to $10,000 “per offense.” In addition,
10   Section 28-121(C) provides that violations of Title 28 are subject to certain statutory
11   surcharges, which are levied on top of the base fine. Together, these statutory provisions
12   mean that a DMS provider, like Plaintiffs, is subject to fines of up to $16,000 per offense.
13            22.    Because the onerous requirements that the DMS Law places on DMS
14   providers are facially invalid under federal and state law, the Court should declare the law
15   void and enjoin its enforcement against Plaintiffs.
16                                          THE PARTIES
17            23.    Plaintiff CDK Global, LLC is a Delaware limited liability company with its
18   corporate headquarters and principal place of business at 1950 Hassell Road, Hoffman
19   Estates, Illinois 60169. CDK is a global provider of integrated information technology and
20   digital marketing solutions to the automotive retail industry.
21            24.    The automotive data ecosystem that CDK supports is massive, with tens of
22   thousands of installations of approved vendor applications and millions of transactions
23   every day, supporting hundreds of billions of dollars in commerce each year. In light of the
24   size, scope, and importance of its network to the American economy, the Department of
25   Homeland Security has designated CDK’s DMS a Critical National Infrastructure “so vital
26


                                                    -7
     QB\63631181.1
      Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 8 of 57




 1   to the United States that [its] incapacitation would have a debilitating effect on security
 2   [and] national economic security.”
 3            25.    CDK has made substantial investments to build out and support its network
 4   of product and Software as a Service (SaaS) offerings. Over the last four years alone, CDK
 5   has spent more than $100 million researching, developing, and deploying new and enhanced
 6   products for its customers.
 7            26.    Plaintiff The Reynolds and Reynolds Company is a privately held Ohio
 8   corporation with its corporate headquarters at One Reynolds Way, Kettering, Ohio 45430.
 9            27.    Reynolds developed, maintains, owns, and operates a proprietary enterprise
10   computer system that car dealerships license to manage their businesses. The system has
11   hundreds of millions of lines of natively developed source code deployed in Reynolds’s
12   software programs.
13            28.    Reynolds’s ongoing development of its DMS has produced a single system
14   capable of supporting data communications between and among licensed dealerships, new
15   car manufacturers, financial institutions, and automotive application software.
16            29.    Defendant Mark Brnovich is the Attorney General of Arizona and in that
17   position is the chief law enforcement officer of the State and has responsibility for enforcing
18   the DMS Law. Specifically, pursuant to A.R.S. § 28-333, Attorney General Brnovich “shall
19   prosecute and defend in the name of this state all actions necessary to carry out” Title 28 of
20   the Arizona Revised Statutes (to which the DMS Law will be added). Attorney General
21   Brnovich is sued in his official capacity only.
22                                 JURISDICTION AND VENUE
23            30.    This Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to
24   28 U.S.C. §§ 1331, and 2201(a). There is federal question jurisdiction under 28 U.S.C.
25   § 1331 because Plaintiffs allege violations of the federal Constitution. Plaintiffs seek a
26


                                                    -8
     QB\63631181.1
      Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 9 of 57




 1   declaration of their rights pursuant to the Federal Declaratory Judgment Act, 28 U.S.C.
 2   § 2201, over which there is an actual controversy after the enactment of the DMS Law.
 3            31.    This Court has personal jurisdiction over Defendant because (a) he is located
 4   in the District in which this action was filed; and (b) many of the actions giving rise to these
 5   claims occurred in and/or were directed from this District.
 6            32.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c).
 7                                   FACTUAL ALLEGATIONS
 8            33.    DMSs are proprietary systems licensed to end users (i.e., car dealerships)
 9   based on contract terms such as a limited license, with fees based on features, functionality,
10   and number of users. DMSs run hundreds of millions of lines of computer code and
11   incorporate valuable patents, copyrights, trade secrets, and other intellectual property. They
12   also store and process sensitive consumer, financial, and proprietary data. Many companies,
13   including CDK and Reynolds, develop, own, operate, and license DMSs.
14            34.    DMSs are distributed computer systems that operate in interstate commerce
15   across state lines. For example, an Arizona dealership licensing a Reynolds DMS could
16   have a DMS server that resides on-site at its dealership and connects with Reynolds data
17   centers in Texas and/or Ohio, automakers in Michigan, and software application vendors in
18   Georgia, Florida, and/or California. In addition, many dealership groups have multi-state,
19   regional, or national operations and enter into a single set of contracts with a DMS provider
20   to license the DMS across some or all of their operations.
21            35.    CDK and Reynolds, like many other DMS providers, deploy strict access
22   controls on their systems to comply with both federal and state data security and privacy
23   laws and their contracts with dealers, and to manage the security, privacy, and performance
24   of their proprietary enterprise computer systems. Typically, only dealership employees may
25   use DMS login credentials to access the DMS. In accordance with the DMS contract and
26   their own obligations under federal law, these dealership employees cannot share these


                                                    -9
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 10 of 57




 1   credentials with any non-dealership employee or use the DMS for purposes other than the
 2   dealership’s business. Additionally, the DMS contracts prevent automated access to the
 3   DMS unless authorized by the DMS provider.
 4            36.    Although CDK’s DMS is different than Reynolds’s, the DMS Law affects
 5   both companies’ DMSs in a similar manner. Both companies’ DMSs provide licensees with
 6   the option to allow automakers (also known as Original Equipment Manufacturers or
 7   “OEMs”), lenders, credit bureaus, application providers, and other third parties to
 8   interoperate with their respective DMSs through system interfaces that securely manage the
 9   flow of data. Each of those interfaces is also established and governed by its own licensing
10   agreements.
11            A.     CDK’s DMS
12            37.    CDK’s DMS offering to car dealers consists primarily of two products that
13   provide dealers with proprietary software tools and resources used to manage core aspects
14   of their businesses. CDK currently licenses its DMS to more than 30,000 dealerships around
15   the world and approximately 8,000 new car dealerships in North America. CDK annually
16   processes 2.5% of the U.S. gross domestic product (approximately $500 billion) through its
17   software solutions.
18            38.    CDK has invested hundreds of millions of dollars to develop the hardware
19   and software components of its DMS over decades. CDK’s DMS contains, and consists of,
20   valuable intellectual property including patented technologies, proprietary software
21   elements and programs created by CDK (including software programs eligible for
22   protection by the copyright laws), and proprietary data collections, which are accessible
23   through the DMS. Dealers that license DMS services from CDK receive a personal, non-
24   transferable software license to use CDK’s DMS in accordance with the terms and
25   conditions of their agreements.
26


                                                 -10
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 11 of 57




 1            39.    CDK’s terminal program, which runs on dealer computers, is an original and
 2   independent work created and licensed by CDK. It consists of original and distinct elements,
 3   including its source and object code; distinctive screen layouts; graphical content; text;
 4   arrangement, organization, and display of information; dynamic user experience; and secure
 5   connectivity between dealer endpoints and CDK’s networks.
 6            40.    In addition to its core functionalities, the CDK DMS processes and/or stores
 7   voluminous amounts of highly sensitive data, including financial statements, accounting
 8   data, payroll information, sales figures, inventory, parts data, warranty information,
 9   appointment records, service and repair records, vehicle information, customer personal
10   identifiable information, proprietary intellectual property, and proprietary data belonging to
11   CDK and third parties, including the data described below. CDK exercises editorial
12   discretion in determining the types of information to include in the CDK DMS. CDK also
13   exercises editorial discretion in determining the types of data to exclude from the CDK
14   DMS. For example, CDK engages in a continuous design and development process to select
15   the data that is included in its DMS databases, including by writing business rules that
16   describe and define parameters for how the CDK DMS handles such data and creates
17   connections among and between various data.
18            41.    Such data belongs to several types of entities. Some data, such as prices and
19   part numbers for replacement parts, labor rates, and rebate, incentive, and warranty
20   information is proprietary to OEMs such as General Motors, Ford, and Subaru. Other data
21   in or processed by CDK's DMS is proprietary to third-party service providers, such as credit
22   reporting bureaus like Equifax, Experian and TransUnion. Still other data in the DMS is
23   CDK’s own proprietary, copyrightable data, including forms, accounting rules, tax tables,
24   service pricing guides, and proprietary tools and data compilations. And while some data
25   “belongs” to the dealers, in the sense that dealers enter the data into the system, that use
26   CDK’s DMS, much of that is consumer data. Access to third-party and CDK proprietary


                                                   -11
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 12 of 57




 1   information in the DMS is permitted for licensed DMS customers, but CDK is prohibited
 2   by contract from sharing much of this information with any other third parties.
 3            B.     Reynolds’s DMS
 4            42.    Reynolds introduced its first computerized DMS, called “ERA,” in the late
 5   1980s. In 2006, Reynolds merged operations with Dealer Computer Services, Inc., which
 6   had developed a separate DMS product in the 1980s now known as POWER. Reynolds
 7   continues to offer both POWER and ERA (collectively, the “Reynolds DMS”).
 8            43.    The Reynolds DMS is an integrated system of hardware and software
 9   components distributed to over 5,000 franchised new car dealerships in North America,
10   including: dealer-side or hosted servers; operating systems, segregated databases, and
11   application layers on the servers; secured interfaces between the servers and the dealer’s
12   computers; end-user application software on the dealer’s computers; secure data
13   connections from the servers to the data centers and centralized processing facilities;
14   security measures including encryption, access monitoring, and password complexity
15   requirements; and network and system components including Virtual Local Area Networks,
16   Wide Area Networks, print servers, and software.
17            44.    These components allow retail automotive dealers to manage their
18   inventories, bookkeeping and accounting, customer contacts, financial and insurance
19   information, transactional details, government reporting and compliance requirements,
20   human resources files, and many other materials involved in managing an auto dealership.
21   Each Reynolds DMS is custom built to provide the hardware and software components that
22   an individual dealership needs to maximize performance.
23            45.    Reynolds’s customers depend upon the DMS to process highly sensitive
24   and/or proprietary data, including consumer data; dealer operational and business data;
25   OEM data; credit and financial data; Reynolds’s proprietary data; and data licensed from
26   third parties. These categories of information are protected by federal data security and


                                                 -12
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 13 of 57




 1   privacy laws, as well as contracts governing data access. Like CDK, Reynolds exercises
 2   editorial discretion in determining the types of information to include in the Reynolds DMS.
 3   Reynolds also exercises editorial discretion in determining the types of data to exclude from
 4   the Reynolds DMS. For example, Reynolds engages in a continuous design and
 5   development process to select the data that is included in its DMS databases, including by
 6   writing business rules that describe and define parameters for how the Reynolds DMS
 7   handles such data and creates connections among and between various data (e.g., correlating
 8   information related to a household).
 9            46.    Over the course of two decades, Reynolds invested well over half a billion
10   dollars and millions of human-hours in building, securing, and maintaining the proprietary
11   design and interaction of the components of its DMS platform in the face of ever-evolving
12   technology. Reynolds continues to invest in its DMS platform.
13            47.    The Reynolds DMS software program that runs on dealer computers is an
14   original copyrighted work. Among the many significant original elements of the program
15   are its source and object code; distinctive screen layouts; graphical content; text;
16   arrangement, organization, and display of information; and dynamic user experience. Every
17   time a user opens the Reynolds DMS software program, it displays a notice stating that the
18   program is Reynolds’s copyrighted, confidential, and proprietary property:
19
20
21
22
23
24
25
26


                                                 -13
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 14 of 57




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13            48.    It is impossible for a user to access or use the Reynolds DMS without running

14   (and thereby copying) Reynolds’s copyrighted DMS software programs. Reynolds does not

15   allow any dealer, application provider, or other third party to access the Reynolds DMS

16   without a valid license or express authorization.

17            49.    Reynolds’s DMS is a custom product and is offered pursuant to highly

18   negotiated license agreements with dealers. Though the products, services, and terms differ

19   widely among dealers, all dealers that license a Reynolds DMS agree that only dealership

20   employees may access Reynolds’s proprietary DMS. Dealers further agree not to connect

21   any third-party software to their Reynolds DMS. Reynolds’s prohibition on third-party

22   access to its DMS has been widely known in the automotive industry for at least a decade.

23            C.     Security Features to Control Access to DMSs

24            50.    Plaintiffs employ a number of technologically advanced security features to

25   protect the data and functionality of their DMSs and guard against unauthorized access. As

26   detailed below, these features include password protections, login prompts, and contractual


                                                   -14
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 15 of 57




 1   security provisions. The following are some examples. Plaintiffs are continuously
 2   introducing new security measures to combat new methods of attempted unauthorized
 3   access, and Plaintiffs cannot disclose all of their security measures to the public.
 4                   1.     CDK Security Controls
 5            51.    For example, among CDK’s many security measures, its DMS is password
 6   protected. To gain access, each dealership employee must use that employee’s individual
 7   login credentials.
 8            52.    Typically, at least one employee at each dealership using CDK’s DMS has
 9   “system administrator”-level access privileges. A dealership employee has compared
10   having system administrator-level access to possessing “the keys to the kingdom.” Users
11   with system administrator-level privileges may create new accounts (and corresponding
12   login credentials) for other dealership employees. These users also have the ability to define
13   the data and functions each employee may access within CDK’s DMS by creating and
14   assigning the employees different “roles.” In other words, each user has access to the DMS
15   commensurate with the access privileges assigned to his or her login credentials.
16            53.    Data maintained in CDK’s DMS is used in four primary application areas:
17   Accounting, Finance & Insurance Sales, Parts, and Service. The login credentials that
18   dealerships create for their employees can be configured to allow access to all four functions
19   or only specific ones. Login credentials also may be configured to run reports, search data,
20   and modify data as appropriate. Upon information and belief, car dealerships have in the
21   past provided login credentials to third parties, that thereby gained unauthorized, automated
22   access to CDK’s DMS, and those credentials often allowed general access to most or all
23   application areas. This access has allowed unauthorized third parties to install programs on
24   the system, creating technological issues during system upgrades and causing additional
25   security concerns.
26


                                                  -15
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 16 of 57




 1             54.   CDK has implemented security features in addition to password protection.
 2   In early 2016, CDK created a login prompt, depicted below, requiring users to certify that
 3   they were an “authorized dealer employee” before they could access CDK’s DMS.
 4
 5
 6
 7
 8
 9             55.   Further, in November 2017, CDK began introducing a “CAPTCHA” control
10   for particular login credentials that CDK suspected third parties of using to facilitate
11   unauthorized access to its DMS. CAPTCHA (an acronym for “completely automated public
12   Turing test to tell computers and humans apart”) controls are simple tests designed to tell
13   whether a request for access is coming from a human or a machine impersonating a human.
14   These controls are designed specifically to prevent access to computers through automated
15   means.
16             56.   The CAPTCHA used by CDK states that “[o]nly dealer personnel are
17   authorized to use the CDK Global DMS. Use or access by unauthorized third parties is
18   strictly prohibited and violates the contractual terms on which CDK licenses its software
19   and services. Machine/automated access . . . or issuing of user names and passwords for
20   third party use is considered non-authorized access.” The CAPTCHA then requires the user
21   to identify a word or series of letters and numbers to “confirm you are an authorized dealer
22   employee” before allowing the user to log into the CDK DMS.
23             57.   As another example of its security innovations, CDK has virtualized the entire
24   DMS environment. This virtualized environment enables CDK to manage the system more
25   easily.
26


                                                   -16
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 17 of 57




 1            58.    CDK’s contracts also impose contractual security. For example, partner
 2   vendors agree not to access or retrieve data from or write it to a CDK system using
 3   unapproved methods. Partner vendors also represent and warrant that they will maintain
 4   appropriate security measures regarding sensitive information.
 5                   2.    Reynolds Security Controls
 6            59.    Protecting the integrity and security of the Reynolds platform and the
 7   sensitive data it contains is a paramount concern for both Reynolds and its customers.
 8   Reynolds’s DMS includes multiple protections designed to exclude hackers, prevent
 9   automated scripts from encumbering system resources, and ensure that only properly
10   licensed dealership employees can access and use the system.
11            60.    Reynolds strictly controls and manages system access to and interoperability
12   with its DMS through a series of technological security measures that manage the array of
13   sensitive consumer, financial, and proprietary data flowing through the Reynolds network.
14            61.    First, the Reynolds DMS can only be accessed by dealership employees
15   through Reynolds’s proprietary terminal software. These software programs are known as
16   ERA-Ignite (the current program) and ERAccess (the legacy program). Both are
17   copyrighted. Both also contain extensive security features.
18            62.    Dealership employees accessing the DMS through these programs must first
19   answer a login prompt requiring the user to enter a valid username and password to access
20   the system. Reynolds links each set of authorized login credentials to a dealership employee.
21   Each set of credentials also has individualized access permissions within the DMS, based
22   on the employee’s role at the dealership. For example, a salesperson will generally have
23   access to different DMS functionality than a service advisor or dealership manager. These
24   controls prevent unauthorized access and mitigate the risk of errors by limiting the
25   employee’s access to the DMS to that required by the scope of the employee’s duties.
26


                                                  -17
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 18 of 57




 1            63.    Reynolds deploys CAPTCHA controls to protect the Reynolds DMS from
 2   unauthorized automated software programs attempting to access data. After logging in, a
 3   dealership employee must pass through a CAPTCHA control to access the Reynolds DMS
 4   data-exporting functions. It is impossible for a dealer-user to access these and other portions
 5   of the Reynolds DMS platform without first passing the CAPTCHA control. Reynolds also
 6   deploys CAPTCHA control prompts when Reynolds security measures determine that a set
 7   of login credentials is being used in a manner inconsistent with authorized access.
 8            64.    Reynolds’s software also monitors all user credentials to look for suspicious
 9   patterns and potential security threats. Specifically, Reynolds’s Suspicious User ID
10   heuristic software monitors a variety of factors that differentiate automated scripts and bots
11   from bona fide human users, including keystroke speed, keystroke pattern, source of
12   keystroke signals (physical keyboard versus virtual keyboard), and the volume and timing
13   of data requests. If the monitoring software determines that, based on a number of these
14   factors, users are suspicious, then the system deactivation protocols are triggered.
15            65.    Reynolds has also built extensive security features into how it interoperates
16   with third parties. The Reynolds Integration Hub is specifically designed to provide bespoke
17   system integration to facilitate data communications between the Reynolds DMS and
18   OEMs, application providers, and financial institutions. Reynolds continually monitors the
19   various data flows through the Hub for errors and other alerts. The Reynolds Integration
20   Hub includes a “journaling” function that protects against corruption risk from automated
21   “write-backs” by third-party vendor software into DMS databases. Such automated data
22   pushes involve the creation of more entries and transactions than an actual individual human
23   user could possibly produce and can push thousands of erroneous entries into the DMS
24   within minutes. The erroneous data entries resulting from these automated data pushes
25   occurring in one part of the DMS can propagate across other DMS functionalities,
26   effectively paralyzing one or even multiple systems. Reynolds’s proprietary journaling


                                                   -18
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 19 of 57




 1   technology allows Reynolds to audit and trace the effects of malfunctioning vendor
 2   software.
 3            66.    Reynolds’s license and interface agreements impose contractual security
 4   obligations on its third-party providers and vendors through the Reynolds Certified
 5   Interface program. Those application providers are prohibited from using unapproved
 6   methods to access the Reynolds DMS; are required to notify Reynolds promptly in the event
 7   of a security breach; and must warrant to Reynolds that they have dealer permission and
 8   will comply with data security and privacy laws. Reynolds requires vendors to include terms
 9   in their End User License Agreements with dealers detailing appropriate safeguards
10   designed to protect sensitive customer information. Reynolds reserves the right to—and
11   does—audit these vendor-partners to ensure compliance.
12                   3.    These Security Controls Are an Important Part of the DMSs
13            67.    The development and implementation of security controls such as CAPTCHA
14   screens and contractual obligations are vital to keep private data, including the enormous
15   amount of private personal data stored in the DMSs, out of the hands of hackers and other
16   unauthorized parties. But the DMS Law greatly restricts, if not entirely prevents, the
17   effective use of such controls by broadly prohibiting DMS providers such as Plaintiffs from
18   employing any “technical means” to restrict access by third parties (including malicious
19   hackers).
20            D.     Federal Law Protecting DMS Providers’ Property
21            68.    The Copyright Act states that “[a]nyone who violates any of the exclusive
22   rights of the copyright owner . . . is an infringer of the copyright or right of the author.” 17
23   U.S.C. § 501(a). The Act enables any “legal or beneficial owner of an exclusive right under
24   a copyright . . . to institute an action for any infringement of that particular right committed
25   while he or she is the owner of it.” 17 U.S.C. § 501(b).
26


                                                   -19
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 20 of 57




 1            69.    The Digital Millennium Copyright Act (“DMCA”) provides that no “person
 2   shall circumvent a technological measure that effectively controls access to a work
 3   protected under this title.” 17 U.S.C. § 1201(a)(1)(A). It also provides that “[n]o person
 4   shall manufacture, import, offer to the public, provide, or otherwise traffic in any
 5   technology, product, service, device, component, or part thereof, that . . . is primarily
 6   designed or produced for the purpose of circumventing a technological measure that
 7   effectively controls access to a work protected under this title.” Id. § 1201(a)(2)(A). The
 8   DMCA further states that “[n]o person shall manufacture, import, offer to the public,
 9   provide, or otherwise traffic in any technology, product, service, device, component, or part
10   thereof, that is primarily designed or produced for the purpose of circumventing protection
11   afforded by a technological measure that effectively protects a right of a copyright owner
12   under this title in a work or a portion thereof.” Id. § 1201(b)(1)(A). To enforce these
13   prohibitions, the DMCA not only provides for criminal sanctions, see id. § 1204, but also
14   gives copyright owners a private right of action against those who unlawfully access their
15   copyrighted works, see id. § 1203 (“Any person injured by a violation of section 1201 or
16   1202 may bring a civil action in an appropriate United States district court for such
17   violation.”).
18            70.    Software developed and licensed by DMS providers is subject to copyright
19   protections. For example, Reynolds has registered copyrights for multiple versions of its
20   DMS terminal software program. (Registration Nos. TX 7-586-896; TX 7-586-863; TX 8-
21   538-825; and TX 8-538-541). Any unlicensed use of that DMS software (or use exceeding
22   the terms of the license between a DMS provider and an end user such as a car dealership)
23   infringes upon those copyrights.
24            71.    Attempts by any third party to bypass, avoid, disable, deactivate, or impair
25   DMS access-control measures by misappropriating login credentials, providing access to
26   unlicensed third parties, or circumventing security tools such as CAPTCHA, violate


                                                  -20
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 21 of 57




 1   § 1201(a)(1)(A)’s prohibition on circumvention of a technological measure that effectively
 2   controls access to a work protected by the Copyright Act and DMCA.
 3            72.    The Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836, et seq., protects
 4   owners of trade secrets from misappropriation by third parties. Under the DTSA, owners of
 5   trade secrets have a federally guaranteed right to exclude others from their trade secrets.
 6   Under this law, permission to use or access a trade secret must come from the owner of that
 7   intellectual property.
 8            73.    The Computer Fraud and Abuse Act (“CFAA”) provides that “[w]hoever . . .
 9   intentionally accesses a computer without authorization or exceeds authorized access, and
10   thereby obtains . . . information from any protected computer,” is subject to both criminal
11   and civil liability. 18 U.S.C. § 1030(a)(2)(C); see also id. § 1030(c) (criminal penalties); id.
12   § 1030(g) (civil damages and injunctive relief). This statute also provides a private cause of
13   action for “compensatory damages and injunctive relief or other equitable relief” to anyone
14   who suffers at least $5,000 in damage or loss in any one-year period “by reason of a
15   violation” of its terms. Id. § 1030(g); see id. § 1030(c)(4)(A)(i)(I).
16            74.    A DMS is a “computer” within the meaning of the CFAA, which defines that
17   term to include not only computing devices but also “any data storage facility or
18   communications facility directly related to or operating in conjunction with such device.”
19   Id. § 1030(e)(1). A DMS also is a “protected computer” within the statute’s meaning
20   because it is used in and affects interstate and foreign commerce and communications. See
21   id. § 1030(e)(2)(B).
22            75.    Pursuant to the CFAA, the authorization required for lawful access to a
23   computer system such as a DMS must come from the system’s owners, not from its users.
24   Any access to a computer system without or exceeding the computer system owner’s
25   authorization violates the statute.
26


                                                   -21
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 22 of 57




 1            E.     Federal Law Governing How Dealers and DMS Providers Must Secure
 2                   Consumer Data
 3            76.    The Gramm-Leach-Bliley Act (“GLBA”) requires “that each financial
 4   institution has an affirmative and continuing obligation to respect the privacy of its
 5   customers and to protect the security and confidentiality of those customers’ nonpublic
 6   personal information.” 15 U.S.C. § 6801(a).
 7            77.    In furtherance of this policy, the law requires federal agencies to: “establish
 8   appropriate standards for the financial institutions subject to their jurisdiction relating to
 9   administrative, technical, and physical safeguards—(1) to insure the security and
10   confidentiality of customer records and information; (2) to protect against any anticipated
11   threats or hazards to the security or integrity of such records; and (3) to protect against
12   unauthorized access to or use of such records or information which could result in
13   substantial harm or inconvenience to any customer.” Id. § 6801(b).
14            78.    The GLBA defines financial institutions as “any institution the business of
15   which is engaging in financial activities . . . .” Id. § 6809(3)(A); see also id. 12 U.S.C.
16   § 1843(k) (defining “financial activities”); id. § 1843(k)(4) (describing “activities that are
17   financial in nature”).
18            79.    The GLBA defines the term “nonpublic personal information” as “personally
19   identifiable financial information—(i) provided by a consumer to a financial institution; (ii)
20   resulting from any transaction with the consumer or any service performed for the
21   consumer; or (iii) otherwise obtained by the financial institution.” 15 U.S.C. § 6809(4)(A).
22            80.    The Federal Trade Commission circulated the Safeguards Rule, which
23   implements 15 U.S.C. § 6801(b), in May 2002. The Rule became effective on May 23,
24   2003. See 16 CFR Part 314. It requires financial institutions to protect the security,
25   confidentiality, and integrity of customer information by developing, implementing, and
26   maintaining a comprehensive information security program that contains administrative,


                                                   -22
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 23 of 57




 1   technical, and physical safeguards that are appropriate to the financial institution’s size and
 2   complexity, the nature and scope of its activities, and the sensitivity of the customer
 3   information at issue. Id. § 314.3. The Rule requires financial institutions to have reasonable
 4   policies and procedures to ensure the security and confidentiality of customer information
 5   and to detect, prevent, and respond to attacks, intrusions, or other system failures. Id.
 6   § 314.4(b). In addition to developing their own safeguards, companies covered by the Rule
 7   are responsible for taking steps to ensure that their affiliates and service providers safeguard
 8   customer information in their care. Id. § 314.4(d).
 9            81.    Federal agencies have recognized that automobile dealerships are financial
10   institutions under the GLBA. As such, dealers and DMS providers must implement the
11   privacy and security mandates of the GLBA.
12            82.    The GLBA further provides that state law may not be inconsistent with the
13   GLBA. See 15 U.S.C. § 6807.
14            F.     The Contracts Between Plaintiffs and Dealers
15            83.    Plaintiffs enter into contracts licensing their DMSs to automotive dealerships
16   throughout the country. Those contracts are freely negotiated, arms-length transactions. The
17   contracts contain detailed provisions setting forth Plaintiffs’ exclusive rights to control
18   third-party access to their proprietary DMS systems.
19                   1.     CDK’s Master Service Agreements
20            84.    CDK has entered into Master Service Agreements with approximately 200
21   new car dealerships in Arizona. These Agreements expressly prohibit the dealerships from
22   allowing third parties to access CDK’s DMS without CDK’s authorization: “Client shall
23   not allow access to [the CDK DMS] by any third parties except as otherwise permitted by
24   this Agreement.” MSA § 4(D).
25            85.    In addition, each CDK dealer agrees, among other things, that it will only use
26   CDK’s software “for its own internal business purposes and will not sell or otherwise


                                                   -23
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 24 of 57




 1   provide, directly or indirectly, any of the Products or Services, or any portion thereof, to
 2   any third party,” id. § 4(B), and that it will “treat as confidential and will not disclose or
 3   otherwise make available any of the [CDK] Products and Services (including, without
 4   limitation, screen displays or user documentation) or any trade secrets, processes,
 5   proprietary data, information, or documentation related thereto . . . in any form, to any
 6   person other than employees of [the dealer] with a need to know,” id. § 4(D). Each dealer
 7   also acknowledges that notwithstanding its license to use the CDK DMS, the DMS remains
 8   at all times “the exclusive and confidential property of [CDK].” Id. § 4(A).
 9            86.    Additionally, CDK’s Master Service Agreement independently prohibits
10   “ANY THIRD PARTY SOFTWARE TO ACCESS THE [CDK] PRODUCTS AND
11   SERVICES EXCEPT AS OTHERWISE PERMITTED BY THIS AGREEMENT.” Id. §
12   4(B). This language has remained substantially unchanged in every version of the Master
13   Service Agreement since approximately 2010.
14            87.    In fact, every version of CDK’s standard Master Service Agreement since at
15   least 1994 has expressly prohibited dealers from permitting unauthorized third parties to
16   access the dealers’ licensed DMS.
17            88.    In return, CDK agrees that, “to the extent it is a Service Provider to [the
18   dealer] under the [Graham-Leach-Bliley Act’s] Safeguards Rule,” CDK will “implement
19   and maintain appropriate safeguards as CDK may determine to be reasonably necessary to
20   protect the confidentiality of Customer Information provided [by the dealer] to CDK
21   pursuant to the terms of this Agreement and in CDK’s possession and control.” Id. § 5(F).
22                   2.     Reynolds’s Dealer Agreements
23            89.    Reynolds licenses its DMS to its 85 car dealerships in Arizona under a set of
24   terms and conditions designed to protect its system’s functional integrity and security,
25   safeguard Reynolds’s valuable intellectual property rights, and meet Reynolds’s contractual
26   obligations to third parties. As a condition of the Reynolds Master Agreement, each


                                                   -24
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 25 of 57




 1   Reynolds dealer agrees not to share login credentials with third parties or connect other
 2   software to the DMS. Only dealership employees are licensed to access the system.
 3   Specifically, Reynolds dealers expressly agree:
 4            Reynolds (or Other Providers) retains all proprietary rights in the Licensed
              Matter and the Site, Including copyrights, patents and trade secrets. You
 5            acknowledge that Licensed Matter [e.g., the DMS] contains Confidential
              Information belonging to Reynolds or Other Providers and that Licensed
 6            Matter may be subject to end user license agreements of Other Providers. You
              agree: (a) not to copy (other than making regular back-up copies, if permitted
 7            by us), modify, disassemble or decompile any Licensed Matter or the Site, or
              re-license, sublicense, rent, lease, timeshare or act as a service bureau; (b) to
 8            maintain the Licensed Matter in complete confidence; (c) not to disclose or
              provide access to any Licensed Matter or non-public portions of the Site to
 9            any third party, except your employees who have a need for access to operate
              your business and who agree to comply with your obligations under this
10            Section 1; (d) to notify Reynolds immediately of any unauthorized Use or
              disclosure of Licensed Matter or your PIN or Logins (if applicable); (e) to
11            cooperate with us to protect Reynolds and Other Providers’ proprietary rights
              in Licensed Matter and the Site, and (f) to comply with any end user license
12            agreement of an Other Provider.
13   Reynolds Master Agreement, § 1 (emphasis added).
14            90.    The Reynolds Customer Guide—which is incorporated by reference into the
15   Master Agreement and is a part of the license agreement between Reynolds and the
16   dealership—likewise states that the dealer “may not install Other Matter on the Equipment
17   or connect Other Matter to Licensed Matter, either directly or remotely, without
18   [Reynolds’s] prior written consent. This restriction is necessary to protect the integrity and
19   continued functioning of the Licensed Data, Licensed Software, and the Equipment.”
20   Customer Guide at 20. The Customer Guide defines “Other Matter” as “any software
21   product, database, or other materials provided to you by a third party, which is capable of
22   functioning on or with Equipment.”
23            91.    The Reynolds Customer Guide further provides:
24            You expressly acknowledge that the Licensed Matter constitutes valuable
              proprietary property, includes confidential information and constitutes trade
25            secrets that embody substantial creative efforts and that is valuable to
              Reynolds. You agree to keep confidential the Licensed Matter (including all
26            licensed copies and documentation) covered under the Documents and shall


                                                    -25
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 26 of 57




              not copy, reproduce, distribute, or in any way disseminate or allow access to
 1            or by third parties.
 2            You expressly agree that you shall observe complete confidentiality with
              respect to the Licensed Matter. This agreement and requirement mean that
 3            you shall not disclose or otherwise permit any person, firm or entity access
              to or use of the Licensed Matter. The sole exception to this restriction is that
 4            you may disclose or grant access to the Licensed Matter to your employees
              whose employment require such access, provided that such employee is
 5            advised that the Licensed Matter contains proprietary property, confidential
              information and trade secrets and that each employee agrees to preserve the
 6            confidentiality of the Licensed Matter.
 7   Reynolds Customer Guide at 21 (emphasis added).
 8            92.    The Reynolds Customer Guide also states that “[i]n addition to the use
 9   restrictions described in the Master Agreement and this Customer Guide, certain Licensed
10   Data is subject to use restrictions from the Other Providers of such Licensed Data. Such
11   Licensed Data may only be used in connection with the Reynolds System for which its use
12   is licensed to you by us.” Id. at 22–23.
13            93.    Reynolds’s contracts with dealers also call for it to act at all times in
14   accordance with the strictures of the GLBA. For example, the Reynolds Customer Guide
15   states that where Reynolds is a “Service Provider” under the GLBA Safeguards Rule,
16   “Reynolds will implement and maintain safeguards appropriate to protect the security,
17   confidentiality, and integrity of your Customer Information.” Customer Guide at 10.
18                   3.     These Contractual Provisions Are an Important Part of the
19                          Bargain Between DMS Providers and Dealers
20            94.    Dealers know and agree to these restrictions when they choose to license a
21   DMS. Both Plaintiffs and their customer dealers negotiate the resulting licensing fees
22   subject to those restrictions and based on the expectation that the license’s scope extends
23   solely to dealership employees. The DMS Law abrogates these freely negotiated contractual
24   provisions between DMS providers and dealers.
25
26


                                                    -26
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 27 of 57




 1            G.     Available Methods of Secure, Authorized Integration
 2            95.    DMS providers understand that dealers sometimes seek to leverage DMS
 3   functionality for use by third-party application providers. Because unauthorized automated
 4   access poses serious risks to both the privacy, confidentiality, integrity, and availability of
 5   sensitive data, including private consumer information, and the functionality of the DMS,
 6   Plaintiffs have each developed and implemented technological methods to permit secure
 7   means of interoperating with authorized third parties.
 8                   1.     CDK’s Partner Program
 9            96.    Introduced in 2000, CDK’s third-party access program (“Partner Program,”
10   formerly known as 3PA) is an interface that currently provides secure managed, bi-
11   directional integration between software applications and CDK’s DMS. Integration
12   management includes the use of credential and access logs, which record who accessed the
13   information, when it was accessed, and any changes made to the information. For example,
14   the third-party marketing website TrueCar generates sales leads for dealerships. TrueCar
15   integrates with CDK’s DMS through the Partner Program to access sales transaction data,
16   which it uses to validate vehicle sales based on TrueCar leads. There are hundreds of other
17   third-party applications that make similar use of the integration services provided through
18   CDK’s Partner Program.
19            97.    Each software application vendor participating in the Partner Program enters
20   into a written agreement with CDK granting the vendor a limited, non-transferable license
21   to use the CDK Interface System to access, send, and/or receive certain data stored on the
22   DMS solely to provide specific application services to CDK dealers.
23            98.    CDK charges third-party participants in the Partner Program fees for the
24   integration services it provides. These fees allow CDK to recoup its substantial investment
25   in the Partner Program and compensate CDK for the value of its services and the intellectual
26   property that makes secure data integration with CDK’s DMS possible.


                                                  -27
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 28 of 57




 1            99.    While many dealers and software vendors exchange data through the Partner
 2   Program, it is not the only way to exchange data residing on CDK’s DMS. CDK’s flagship
 3   DMS product, Drive, includes several reporting tools that dealers may use to compile and
 4   export their operational data, which they then can use or distribute to certain third parties.
 5   Additional reporting tools also are available to Drive users on an add-on basis.
 6            100.   CDK dealers can and do use these reporting tools to share data with third-
 7   party vendors instead of having those vendors access CDK’s DMS through the Partner
 8   Program. The main distinction between this dealer-driven data sharing and the data
 9   integration provided by the Partner Program is the level of automation. Dealer sharing
10   requires human intervention, while the Partner Program, once set up, is automatic. The
11   automation and direct machine access facilitated by the Partner Program requires the extra
12   safeguards put in place by CDK.
13            101.   Plaintiffs believe that other DMS providers may permit third-party access to
14   their systems outside of a certification program and/or without requiring those third parties
15   to pay integration fees. CDK believes that it has a richer, more secure, product offering, but
16   some dealers prefer a different system and are free to switch DMS providers. Many dealers
17   have left CDK in recent years and gone to another DMS provider, and many others have
18   opted to stay or switched to CDK since it began taking steps, such as those described above,
19   to manage and prevent unauthorized third-party access to its DMS.
20                   2.     Reynolds’s Certified Interface Program
21            102.   Reynolds secures interoperability with its DMS by jointly developing
22   bespoke computer software interfaces with OEMs, application providers, credit bureaus,
23   and other third-party partners, allowing third parties to receive data from and push data into
24   the Reynolds DMS via dedicated, individually customized interfaces built with layers of
25   security and data integrity safeguards. Because all interfaces run through the centralized
26


                                                  -28
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 29 of 57




 1   Reynolds Integration Hub, Reynolds can secure, monitor, and support each interface with
 2   appropriate computing resources.
 3            103.   Reynolds tailors each partner’s interface package in accordance with that
 4   partner’s needs to provide service to the dealer, including communication protocols,
 5   business rules, data elements, frequency, and bi-directional capabilities. Some partners
 6   purchase multiple interface packages with different functionalities and data elements to
 7   offer different levels of service to dealers.
 8            104.   To handle the development of interfaces with automotive application software
 9   providers, Reynolds created the Reynolds Certified Interface Program (“RCI Program”).
10   Certified providers sign a Reynolds Interface Agreement, which requires them to describe
11   their data use and adhere to a data use policy:
12
              [Third party vendor] must describe in Exhibit A all data sets and uses of the
13            data, which shall be subject to Reynolds’ acceptance, including: the purposes
              of the data sets; the identities or categories of any other parties to whom
14            [vendor] may transfer the data; and [vendor’s] or any other party’s uses of the
              data. Other than as specified in Exhibit A, [vendor] is prohibited from
15            transferring the data to another party; or reselling the data.
16   Standard Reynolds Interface Agreement, § 6.10.
17            105.   Reynolds and its partners in the RCI Program agree to adhere to federal data
18   security laws and regulations: “[E]ach party agrees to comply with all legal obligations
19   relating to the privacy and security of such ‘non-public personal information’ under the
20   GLBA [and] the FTC regulations promulgated pursuant thereto . . . .” Id., § 6.11. They also
21   agree to take appropriate measures to prevent unauthorized access to customer data stored
22   or processed on a DMS. See id.
23            106.   Regardless of whether an application provider is in the RCI Program,
24   Reynolds dealership customers can use dealer-driven data export tools to send their
25   operational and inventory data to application providers or other third parties, as the dealer
26   deems appropriate—including non-RCI participants. Once dealer data has been exported


                                                     -29
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 30 of 57




 1   from the system via these standard tools, it is up to the dealer to determine whether and
 2   where to send its data. These tools, such as Dynamic Reporting (a feature that builds
 3   customized reports) or AVID (a program that configures automated vehicle inventory data
 4   reports) allow dealership employees to push data to third parties and can be scheduled to
 5   run at any time automatically. Dealers cannot use the Reynolds reporting tools to export
 6   proprietary third party information or certain proprietary Reynolds information from the
 7   Reynolds DMS.
 8                         3.     Plaintiffs’ Methods Ensure Data is Protected
 9            107.   Both CDK and Reynolds have developed programs that enable third-party
10   data vendors to access the DMSs in a managed, secure, and reliable way. These programs
11   safeguard the data stored in the DMSs and ensure that third-party access will not harm the
12   functioning of those systems. The DMS Law eviscerates these safeguards because it
13   prohibits DMS providers from imposing fees or using technical or contractual means to
14   restrict access to their respective systems, instead requiring them to provide unlimited
15   access to “integrators” and any other third party authorized by dealers.
16            H.     Hostile Access to DMSs
17            108.   Without Plaintiffs’ authorization, without paying any compensation to
18   Plaintiffs, and in violation of several federal laws, third parties have repeatedly tried to
19   access Plaintiffs’ DMSs with dealer-provided login credentials using automated machine
20   access on interfaces designed for human use, and then writing data, extracting data, and
21   sometimes re-selling extracted data to third-party application vendors. The DMS Law
22   converts these unauthorized or “hostile” third parties from unauthorized data writers or
23   extractors into “authorized integrators” and gives them the purported “right” to engage in
24   data extraction from Plaintiffs’ DMSs without Plaintiffs’ permission. The DMS Law does
25   not stop there. It also requires Plaintiffs to permit hostile third parties to create, update, and
26   delete data on Plaintiffs’ DMSs on a bulk, automated basis. The actions of these third


                                                    -30
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 31 of 57




 1   parties—which the DMS Law demands that DMS providers allow—are the same actions
 2   that malicious criminal hackers attempt against Plaintiffs’ systems every day. But the DMS
 3   Law condones this otherwise unlawful behavior, and in fact subjects Plaintiffs to liability
 4   for taking measures to protect the confidentiality, integrity, and availability of their systems
 5   from hostile attack. In addition, the DMS Law fails to contemplate potentially different
 6   forms of unauthorized access, recognizing no distinction between a hostile integrator and
 7   malicious bandits or hackers: all unauthorized access is apparently treated the same.
 8            109.   In the past, hostile third parties have been able to install unauthorized software
 9   directly within the DMS’s core operating system by exploiting the system design (e.g.,
10   computer hacking) or by abusing legitimate access provided to the dealer. This third-party
11   software had not passed Plaintiffs’ secure development practices and was architecturally
12   opaque. Such activity hinders Plaintiffs’ ability to respond in the event of a security incident
13   within the DMS because such access is not monitored or logged. It also creates problems
14   during system upgrades due to conflicts with installed software libraries and unknown code.
15   Further, it substantially increases the impact and likelihood of corruption of files and
16   programs within Plaintiffs’ computer system. The DMS Law prevents Plaintiffs from
17   prohibiting this practice.
18            110.   Moreover, DMSs house both “protected dealer data” as defined by the DMS
19   Law and other proprietary data, including Plaintiffs’ intellectual property and data licensed
20   to Plaintiffs by OEMs and other parties. By prohibiting Plaintiffs from “tak[ing] any action
21   by contract, technical means or otherwise to prohibit or limit a dealer’s ability to protect,
22   store, copy, share or use protected dealer data,” the DMS Law grants third parties access to
23   that other proprietary data as well.
24            111.   And, every time a hostile third party accesses a Plaintiff DMS using dealer-
25   provided login credentials, that third party uses valuable CDK or Reynolds intellectual
26   property, including patented and copyrighted technologies and original software elements


                                                     -31
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 32 of 57




 1   and programs, without Plaintiffs’ consent and in violation of the express terms of Plaintiffs’
 2   licensing agreements and system access policies.
 3            112.   Further, when third-party data extractors access the DMSs, they create a copy
 4   of portions of the DMS program code—as well as copies of the original and distinctive page
 5   layouts, graphical content, text, arrangement, organization, display of information, and
 6   dynamic user experience—in the Random Access Memory of the extractor’s computer.
 7   Even when third-party data extractors do not access proprietary data directly, they often
 8   access and copy data created using CDK or Reynolds and third-party proprietary forms and
 9   functions within the DMS.
10            113.   Hostile third parties’ use of unauthorized, automated methods for creating,
11   reading, updating, and deleting data places considerable strain on Plaintiffs’ DMSs,
12   degrading system availability and consuming valuable computing resources. These parties
13   also create serious information confidentiality and integrity concerns.
14            114.   The DMS Law also defines DMSs to include “firmware,” typically low-level
15   software used to operate wireless routers and other hardware devices. As written, the DMS
16   Law prohibits Plaintiffs from restricting third parties from “writing data to a” DMS, which
17   includes its firmware, and defines “protected dealer data” broadly to include material
18   potentially housed on such hardware devices. In the ordinary course, Plaintiffs do not allow
19   any third parties to make changes to their DMS firmware—including dealers themselves—
20   for numerous security and functionality reasons. Indeed, some firmware is designed to
21   never be altered or alterable. Routers and other hardware are vulnerable attack points for
22   any network, and the DMS Law exposes these points to a host of third parties without
23   Plaintiffs’ approval.
24                   1.      Hostile Access Degrades DMS Performance
25            115.   Plaintiffs can accommodate legitimate, authorized, and managed demands for
26   system interoperability through interfaces that facilitate the automated flow of data between


                                                   -32
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 33 of 57




 1   a dealer and application providers, OEMs, and other third parties. These interfaces can be
 2   scaled and optimized to a given third party’s legitimate needs to provide its service. By
 3   contrast, unauthorized third parties generally gain access to the Plaintiffs’ DMSs by
 4   pretending to be dealer employees, using systems that were designed for human users.
 5   Allowing human access while blocking machine access to computer systems reflects basic
 6   computer system design and optimizes the performance, availability, confidentiality, and
 7   integrity of the system for both dealership employees and authorized third parties.
 8            116.   CDK’s analyses have shown that hostile data extraction repeatedly and
 9   unnecessarily queries the same dealership DMS’s human-user interface tens of thousands
10   of times a day, querying all data in multiple files beyond what appears necessary and/or
11   without limiting its queries to new or updated data. These human-user interfaces are not
12   designed for the demands of automated extraction methods. Reynolds has similarly
13   experienced automated querying at a rate of hundreds or even thousands of computing
14   requests per day from a single data extractor. Plaintiffs’ internal analyses show that these
15   operations have taken more data than necessary to provide the service requested of the third-
16   party extractor by the dealer.
17            117.   The burdens on Plaintiffs’ DMSs resulting from unauthorized third-party
18   access and querying are real and measurable. For example, in some instances, third-party
19   data extractors access more than 10 times the number of records that a vendor would access
20   (and would need to access) to obtain a comparable dataset using CDK’s managed Partner
21   Program API. The data extractors’ inefficient and poorly constructed queries can take many
22   times longer to complete than comparable queries executed through the Partner Program
23   interface. Similarly, since the early 2000s, third-party actions have impaired the
24   functionality of the Reynolds DMS on many occasions. The speed and volume of automated
25   scripts in particular taxes the computational and network resources of the Reynolds DMS,
26   degrading services for dealers and increasing Reynolds’s operational costs.


                                                 -33
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 34 of 57




 1            118.   In addition to extracting data from Plaintiffs’ DMSs, some unauthorized third
 2   parties also attempt to write altered data back onto the DMS. Such unauthorized, automated
 3   activity creates a high risk of introducing data errors and undermining the integrity of the
 4   DMSs. A series of errors by automated systems can rapidly propagate across an entire
 5   dataset, causing major disruption or even service denials. And because these hostile third
 6   parties do not use Plaintiffs’ approved methods of DMS access, and the DMS Law prohibits
 7   Plaintiffs from placing any “technical or contractual” bounds on the access, Plaintiffs are
 8   limited in their ability to trace and correct DMS data that a vendor erroneously writes to the
 9   system. If the DMS Law goes into effect, Plaintiffs will also be subject to criminal penalties
10   if they stop unauthorized activity.
11                   2.      Hostile Access Creates Security Threats
12            119.   Unauthorized third-party access to Plaintiffs’ DMSs through a human-user
13   interface is significantly less secure than the managed interfaces that Plaintiffs require third-
14   party vendors to use.
15            120.   Participants in CDK’s Partner Program access a CDK DMS through pre-
16   defined integration points, which act as intermediaries between the participants’
17   applications and the actual DMS. Before allowing any data to be transferred in or out of the
18   DMS, the application must satisfy rigorous authentication protocols. And the authentication
19   token that each application uses is transmitted through a secured communication channel.
20   By contrast, most third-party data syndicators use dealer-issued login credentials that the
21   syndicators often obtain through unsecured channels, including unencrypted, plain-text
22   email. This exposes the credentials—and by extension, data on CDK’s DMS—to
23   interception or compromise and violates widely accepted cybersecurity practices.
24            121.   Reynolds launched its RCI program in the early 2000s and has invested
25   heavily in it ever since. The RCI program facilitates customized interfaces allowing third
26   parties to leverage the benefits of the DMS, while imposing constructed layers of security


                                                   -34
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 35 of 57




 1   protections between the vendors and the DMS itself. The RCI program provides application
 2   vendors with the ability to both receive and, if appropriate, securely push data into the DMS
 3   via an interface that ensures the vendor receives and pushes only what is necessary for the
 4   dealer’s business needs for that vendor.
 5            122.   The RCI program’s innovative design has enabled Reynolds to scale its DMS
 6   systems to handle the intense amount of interoperability between Reynolds, OEMs,
 7   application providers, credit bureaus, and other third parties in a secure manner. Reynolds’s
 8   interface protocols ensure that third parties do not directly access the DMS and do not
 9   interfere with other critical dealer processes. Reynolds regularly implements security
10   updates to combat any and all attempts by any unlicensed third party to access its systems—
11   protecting the system from malicious cyber criminals and “hostile” third parties alike.
12            123.   Hostile access also violates the fundamental security tenet known as data
13   minimization or least privilege access, which—consistent with the GLBA—holds that each
14   user of a secured system should receive no greater access or privileges than necessary.
15   Plaintiffs’ certified third-party access programs ensure that each participant accesses only
16   the specific categories of data needed for that party’s approved purposes. By contrast, third-
17   party data extractors access and extract data from all primary directories in the Plaintiffs’
18   DMSs.
19            124.   Finally, hostile access impedes Plaintiffs’ ability to audit and remain
20   accountable to dealers and other third parties from whom they license data for the
21   movement of data. Hostile third parties extract huge amounts of data from the DMS and
22   sell or syndicate that data to third parties, who may resell or re-syndicate it further. Plaintiffs
23   have no way of knowing where this data is going or how it will be used. By contrast, when
24   third parties use Plaintiffs’ certified third-party access programs to interoperate with the
25   DMS, those third parties agree to use the data only for approved purposes.
26


                                                    -35
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 36 of 57




 1            I.     The DMS Law
 2            125.   In introducing the bill for discussion before the Arizona Senate
 3   Transportation and Public Safety Committee, bill sponsor Arizona State Representative
 4   Noel Campbell incorrectly described it as a cybersecurity measure to protect consumers,
 5   explaining that in purchasing a car from a dealer, “you’re going to give up information
 6   about yourself that I’m sure that the consumer does not want released out in the ether.” But
 7   by requiring Plaintiffs to allow unrestricted access to their DMSs, that is precisely what the
 8   DMS Law will do.
 9                   1.     The DMS Law’s Basic Features Harm Plaintiffs and Customers
10            126.   Although Arizona has not previously regulated the relationship between
11   dealers and DMS providers, the DMS law effectively rewrites key provisions of contracts
12   between Plaintiffs and Arizona car dealerships.
13            127.   Section 28-4651 of the DMS Law defines a “dealer data vendor” to include
14   “a dealer management system provider [or] consumer relationship management system
15   provider.” CDK and Reynolds each meet this definition of a “dealer data vendor.” The
16   definition of “dealer data vendor,” however, also includes any vendor providing a system
17   “that permissibly stores protected dealer data pursuant to a contract with a dealer.” This
18   would include vendors that license customer relationship management, digital marketing,
19   electronic vehicle registration and titling, and other software to facilitate dealership business
20   operations, including, for example, any cloud storage company.
21            128.   “Protected dealer data” is defined very broadly by the DMS Law to include
22   nonpublic personal information about consumers and any “other data that relates to a
23   dealer’s business operations in the dealer’s dealer data system.” It is not limited to data
24   properly owned by the dealership.
25            129.   The DMS Law defines a covered “dealer data system” to mean any “software,
26   hardware, or firmware system that is owned, leased or licensed by a dealer” and that “stores


                                                   -36
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 37 of 57




 1   or provides access to protected dealer data.” As discussed, this sweeps very broadly to
 2   include even the software used to run routers and other hardware devices. Thus, the DMS
 3   Law applies to much more than DMS providers. Because it covers any software, hardware,
 4   or firmware provided by a vendor that stores any protected dealer data, the law also applies
 5   a fortiori to the word processing system the dealer uses, the dealer’s CRM software, the
 6   dealer’s tax software, and the diagnostic equipment in the dealer’s service bays, among
 7   countless other examples.
 8            130.   Section 28-4653 of the DMS Law prohibits a DMS provider from “tak[ing]
 9   any action by contract, technical means or otherwise to prohibit or limit a dealer’s ability
10   to protect, store, copy, share or use protected dealer data.” (Emphasis added.) This includes
11   “imposing any fee or other restriction on the dealer or an authorized integrator for accessing
12   or sharing protected dealer data or for writing data to a dealer data system.” (Emphasis
13   added.) But that section also prohibits a third party from placing “unreasonable
14   restriction[s] on integration.” (Emphasis added.) Dealer data vendors are thus left with an
15   irreconcilable ambiguity over how to comply with a law that prohibits “any” restrictions
16   but at the same time prohibits only “unreasonable” restrictions.
17            131.   The DMS Law forbids a DMS provider from placing any restriction—
18   including a fee—on access by “authorized integrators.” An “authorized integrator” is any
19   third party “with whom a dealer enters into a contractual relationship to perform a specific
20   function for the dealer that allows the third party to access protected dealer data or to write
21   data to a dealer data system, or both, to carry out the specified function.” In other words,
22   under the DMS Law, a hostile and unauthorized third-party data extractor or writer becomes
23   an “authorized integrator” at the sole discretion of a dealer—with no input from, control by,
24   or protection for Plaintiffs. Plaintiffs may not prohibit any third party that the dealer has
25   identified as one of its authorized integrators from accessing and using that dealer’s dealer
26


                                                  -37
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 38 of 57




 1   data system, so long as the third party complies with standards deemed acceptable by the
 2   dealer.
 3             132.   The DMS Law further bars Plaintiffs from placing certain restrictions “on the
 4   scope or nature of the data that is shared with an authorized integrator” or “on the ability of
 5   the authorized integrator to write data to a dealer data system.” Nor may Plaintiffs place
 6   certain “limitation[s] or condition[s] on a third party that accesses or shares protect[ed]
 7   dealer data or that writes data to a dealer data system.”
 8             133.   Section 28-4653 of the DMS Law states that it “does not prevent a dealer,
 9   manufacturer or third party from discharging its obligations as a service provider or
10   otherwise under federal, state or local law to protect and secure protected dealer data,” but
11   it would be impossible for Plaintiffs to comply with the DMS Law without violating several
12   such obligations.
13             134.   The DMS law works at cross purposes with federal and state data privacy
14   laws. In late 2016, a hacker broke into a DMS called DealerBuilt because of poor security
15   practices that created an unsecured access point into a backup database storing sensitive
16   consumer data, including names, addresses, telephone numbers, Social Security numbers,
17   driver’s license numbers, dates of birth, credit card information, and other data. For at least
18   ten days, the hacker had access to the records of 12.5 million consumers stored on this
19   backup database and downloaded the personal information of nearly 70,000 consumers
20   from the backup directories of just five dealerships.
21             135.   By Consent Order with the Federal Trade Commission, DealerBuilt now must
22   implement a detailed information security program, including implementing technical
23   measures to monitor unauthorized attempts to extract data from its networks, data access
24   controls for all databases storing personal information, and encrypting all Social Security
25   numbers and financial account information. To comply with the Order, DealerBuilt must,
26   at a minimum, restrict inbound connections to IP addresses, require authentication to access


                                                    -38
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 39 of 57




 1   the databases, and limit employee access to what is needed to perform that employee’s job
 2   function.
 3            136.   Additionally, pursuant to a separate consent decree with one state, the
 4   DealerBuilt DMS is required by court order to “maintain and implement reasonable access
 5   control Policies that clearly define which users have authorization to access its Computer
 6   Network, and [to] maintain reasonable enforcement mechanisms to approve or disapprove
 7   access requests based on those Policies.”
 8            137.   By contrast, the DMS Law prevents DMS providers (including DealerBuilt)
 9   from taking any measures to prevent access to their systems. DMS providers cannot comply
10   with both the security mandates imposed by federal and state law, on the one hand, and the
11   DMS Law on the other.
12            138.   Section 28-4654 of the DMS Law requires Plaintiffs to “make any agreement
13   regarding access to, sharing or selling of, copying, using or transmitting protected dealer
14   data terminable on ninety days’ notice from the dealer.”
15            139.   Section 28-4654 further requires Plaintiffs to “[a]dopt and make available a
16   standardized framework for the exchange, integration and sharing of data from dealer data
17   systems with authorized integrators and the retrieval of data by authorized integrators.”
18   Section 28-4654 requires Plaintiffs to “[p]rovide access to open application programming
19   interfaces” or “a similar open access integration method” to authorized integrators, and
20   requires Plaintiffs to provide “unrestricted access to all protected dealer data and all other
21   data stored in the dealer data system” upon a dealer’s notice of intent to terminate an
22   agreement with a dealer data vendor.
23            140.   Section 28-4654 also requires Plaintiffs to provide “access to or an electronic
24   copy of all protected dealer data and all other data stored in the dealer data system in a
25   commercially reasonable time and format that a successor dealer data vendor or authorized
26   integrator can access and use” upon notice of the dealer’s intent to terminate its contract.


                                                   -39
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 40 of 57




 1   And the same section requires Plaintiffs to “allow a dealer to audit the dealer data vendor
 2   or authorized integrator’s access to and use of any protected dealer data.”
 3            141.   In effectively requiring Plaintiffs to grant access to their DMSs, routers, and
 4   other hardware devices to any third party at the dealers’ sole discretion, Sections 28-4653
 5   and 28-4654 compel Plaintiffs to exchange data, intellectual property, and other information
 6   with third parties. The DMS Law mandates open access to the sensitive categories of
 7   information that flow through Plaintiffs’ systems while simultaneously prohibiting
 8   Plaintiffs from taking measures to protect that information as required by federal and state
 9   data protection and privacy laws. Moreover, complying with these sections, if possible at
10   all, would require Plaintiffs to draft computer code to change the basic functionality of parts
11   of their DMSs, and would thereby compel Plaintiffs to engage in protected speech.
12            142.   These provisions retroactively rewrite Plaintiffs’ negotiated contracts and
13   undercut Plaintiffs’ extensive efforts to protect the confidentiality, integrity, and availability
14   of their DMSs by limiting access to authorized users and barring or detecting unauthorized
15   intrusions. These provisions encroach on Plaintiffs’ property rights by preventing Plaintiffs
16   from excluding others from their systems; moreover, they do so for the benefit of private
17   parties rather than for public purposes. And, in so doing, these provisions even require
18   Plaintiffs to permit third parties to write data to Plaintiffs’ systems and hardware,
19   notwithstanding the serious risks associated with that practice.
20            143.   These provisions permit third parties to use, copy, and distribute Plaintiffs’
21   original copyrighted material without compensation, while simultaneously barring
22   Plaintiffs from implementing contractual and/or technical measures to protect their
23   exclusive rights as copyright owners.
24
25
26


                                                    -40
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 41 of 57




 1                   2.     The DMS Law is Hopelessly Vague
 2            144.   Numerous provisions of the DMS Law are so vague that they fail to place
 3   Plaintiffs on notice of what conduct is permitted and what conduct might subject them to
 4   criminal penalties under the law, including the provisions discussed below.
 5            145.   Section 28-4652 prohibits Plaintiffs (as “third parties”) from “requiring” a
 6   dealer to grant Plaintiffs or their agents direct or indirect access to the dealer’s data system.
 7   But Plaintiffs do not “require” dealers to do anything; they enter into voluntary contracts
 8   with dealers desiring access to their services. And by virtue of owning and operating their
 9   DMSs, Plaintiffs necessarily have employees or agents that have access to the computer
10   systems to develop, monitor, and operate these systems. This provision fails to inform
11   Plaintiffs whether conditions in those voluntary agreements constitute unlawful
12   “requirements” and whether the fact that Plaintiffs’ employees or agents have access to their
13   own proprietary systems violates the law.
14            146.   Section 28-4653.A.2 prohibits Plaintiffs (as “third parties”) from engaging in
15   any act of “cyber ransom,” which means “to encrypt, restrict or prohibit or threaten or
16   attempt to encrypt, restrict or prohibit a dealer’s or a dealer’s authorized integrator’s access
17   to protected dealer data for monetary gain.” As with Section 28-4652, this provision does
18   not inform Plaintiffs whether it is a violation to agree with dealers to host and encrypt their
19   data for a fee. If this is not a violation, then this provision also fails to inform Plaintiffs
20   whether it is “cyber ransom” for them to restrict access to paying dealers’ data by non-
21   paying dealers or third parties.
22            147.   Section 28-4653.A.3 prohibits Plaintiffs (as “third parties”) from taking “any
23   action by contract, technical means or otherwise to prohibit or limit a dealer’s ability to
24   protect, store, copy, share or use protected dealer data.” This provision does not make clear
25   whether it is limited to that dealer’s protected dealer data or all protected dealer data. That
26


                                                   -41
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 42 of 57




 1   is, it does not place Plaintiffs on notice of whether it is a criminal violation for them to limit
 2   one dealer’s ability to copy or use protected dealer data belonging to another dealer.
 3            148.   Section 28-4653.A.3(a) prohibits Plaintiffs (as “third parties”) from imposing
 4   any “fee” on a dealer or authorized integrator for access to protected dealer data. “Fee” is
 5   defined as a charge “beyond any direct costs incurred” by Plaintiffs (as “dealer data
 6   vendors”) in providing such access “to an authorized integrator or allowing an authorized
 7   integrator to write data to a dealer data system.” Id. § 28-4651.5. This is impermissibly
 8   vague on two levels.
 9            149.   First, “fee” is defined with reference to Plaintiffs’ costs to provide access to
10   authorized integrators, with no reference to their costs to provide access to dealers. But
11   Section 28-4653.A.3(a) prohibits charging fees for access by dealers. This may mean
12   Plaintiffs cannot charge anything to dealers (because, by definition, this would be a charge
13   beyond any direct costs incurred by Plaintiffs in providing access to authorized integrators),
14   or it may mean that only charges to authorized integrators can be classified as impermissible
15   fees. The law fails to inform Plaintiffs which of these two constructions is correct, and thus
16   which charges will trigger a violation.
17            150.   Second, “direct” costs are not defined. Considering all of the costs required
18   for Plaintiffs merely to maintain systems capable of interfacing with authorized integrators,
19   there is no way for Plaintiffs to know where to draw the line between “direct” costs (which
20   may be charged) and any higher charge (which constitutes a criminal fee). When accused
21   of drawing the line in the wrong place, Plaintiffs will be at the mercy of a judge’s or jury’s
22   subjective interpretation of how direct is “direct.”
23            151.   Section 28-4653.A.3(b) prohibits Plaintiffs (as “third parties”) from placing
24   certain “unreasonable restrictions” on dealer data system access by authorized integrators.
25   “Unreasonable” is not defined except by a non-exhaustive list of five examples, four of
26   which incorporate the undefined term “unreasonable.” Without more, Plaintiffs cannot


                                                    -42
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 43 of 57




 1   begin to determine which restrictions are prohibited, especially considering that Section 28-
 2   4653.A.3 prohibits “any action” to limit a dealer’s ability to share or use protected dealer
 3   data.
 4            152.   Another example of the vague language permeating the DMS Law is Section
 5   28-4655, which provides that the DMS Law does not “govern, restrict or apply to data that
 6   exists outside of a dealer data system, including data that is generated by a motor vehicle.”
 7   A key component of “protected dealer data,” however, is “motor vehicle diagnostic data
 8   that is stored in a dealer data system.” See § 28-4651.7(b). This is vague in at least three
 9   respects.
10            153.   First, once external motor vehicle data is transmitted to a dealer data system,
11   it is unclear whether it (a) becomes protected dealer data, taking it outside the exclusion of
12   Section 28-4655 and making it subject to the DMS Law, or (b) remains subject to the
13   exclusion (and thus not subject to the DMS Law) as long as it still exists outside the dealer
14   data system. That is, it is unclear whether “exists outside of a dealer data system” means
15   “exists solely outside of a dealer system,” or “also exists outside of whatever dealer data
16   system it may be in.”
17            154.   Second, if the latter is the correct interpretation, then it is also unclear whether
18   Section 28-4655 applies to (i.e., exempts) that data wherever it is stored (including within
19   a dealer data system), or only whatever copies of the data exist outside the dealer data
20   system.
21            155.   Third, regardless of which of these interpretations is correct, there is no way
22   for Plaintiffs—regulated parties subject to criminal penalties for non-compliance—to know
23   whether data entered into their DMS also exists outside of it.
24            156.   Even setting aside all of these deficiencies, the application of the entire DMS
25   Law to Plaintiffs’ conduct is vague due to Section 28-4653.C, which provides that the law
26   does not prevent third parties (including Plaintiffs) from discharging their obligations, as


                                                     -43
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 44 of 57




 1   service providers or otherwise, under federal, state or local law to protect and secure
 2   protected dealer data. But the entire purpose of the DMS Law is to prohibit Plaintiffs from
 3   implementing the technological and operational measures that Plaintiffs have developed
 4   based on their understanding of their legal obligations to protect and secure protected dealer
 5   data.
 6            157.   It is therefore impossible for Plaintiffs to comply with these obligations and
 7   the conflicting provisions of the DMS Law. But the DMS Law itself provides no clear
 8   guidance as to which of these will control. That is, it is ultimately unclear whether the DMS
 9   Law applies to Plaintiffs at all.
10                   J.     The Current Controversy
11            158.   On April 9, 2019, Governor Ducey signed House Bill 2418 into law. The
12   DMS Law will become effective 90 days after the close of the regular session of the Fifty-
13   Fourth Legislature, or on August 26, 2019.
14            159.   Because the DMS Law will become effective in just a few weeks, Plaintiffs
15   face imminent enforcement of the DMS Law against them by Defendant.
16            160.   Additionally, the new statutory obligations imposed upon Plaintiffs regarding
17   third-party access to their DMSs pose a real and immediate threat to Plaintiffs’ property and
18   contract rights and to the security of the DMSs.
19
20
21
22
23
24
25
26


                                                   -44
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 45 of 57




 1                                 FIRST CLAIM FOR RELIEF1
 2                                      Declaratory Judgment
 3                              (Conflict Preemption, Copyright Act)
 4            161.   Paragraphs 1–160 above are incorporated herein by reference.
 5            162.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
 6   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
 7   unenforceable because it is preempted by the federal Copyright Act.
 8            163.   The Supremacy Clause of the United States Constitution, U.S. Const. art. VI,
 9   provides that “the laws of the United States . . . shall be the supreme law of the land.”
10            164.   State laws that conflict with federal law are preempted by operation of the
11   Supremacy Clause.
12            165.   Preemption may arise in a variety of contexts, including when the state law
13   conflicts with, or poses an obstacle to, the purposes sought to be achieved by the federal
14   law.
15            166.   The Copyright Act, 17 U.S.C. § 101, et seq., offers protection to creators of
16   copyrightable material, including the right to exclude others from copying, distribution,
17   preparation of derivative works based on, and displaying copyrighted works.
18            167.   As explained, Plaintiffs’ DMSs contain and are comprised of copyrighted and
19   copyrightable material.
20            168.   CDK’s DMS software is an original creative work protected under Title 17.
21   Among its original and creative elements are its source and object code; distinctive screen
22   layouts; graphical content; text; arrangement, organization, and display of information; and
23   dynamic user experience.
24
25   1
      Under Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012), Plaintiffs have not
26   re-alleged the claims that the Court dismissed with prejudice and without leave to amend.
     See Dkt. 91. Plaintiffs do not waive those claims for the purpose of appeal.

                                                   -45
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 46 of 57




 1            169.   The Reynolds DMS PC software program is an original creative work
 2   protected under Title 17. Among the many significant original elements of the program are
 3   its source and object code; distinctive screen layouts; graphical content; text; arrangement,
 4   organization, and display of information; and dynamic user experience. Reynolds has
 5   registered copyrights on multiple versions of the Reynolds DMS software program.
 6   (Registration Nos. TX 7-586-896; TX 7-586-863; TX 8-538-825; and TX 8-538-541). The
 7   application software on the dealer PC and on the DMS server that is accessed by the DMS
 8   PC software program is also original creative work protected under Title 17. Among the
 9   many significant original elements of these programs are their source and object code;
10   distinctive page layouts; graphical content; text; arrangement, organization, and display of
11   information; and dynamic user experience.
12            170.   The DMS Law conflicts with, and is preempted by, the federal Copyright Act
13   because it eliminates the copyright owner’s right to exclude others from copying,
14   distributing, creating derivative works based on, or displaying the copyrighted or
15   copyrightable material by requiring the owner to allow third parties with no license
16   agreement with Plaintiffs to access and use Plaintiffs’ copyrighted DMS software. Such
17   access and use necessarily entails the display, distribution, and creation of copies and
18   derivative works of the copyrighted DMS software. As explained above, each time a user
19   runs the DMS software, that process creates a new fixed copy of the original computer
20   program code in the computer’s random access memory; new fixed copies of the program’s
21   original graphical content, text, screen layouts, and dynamic user experience; and displays
22   those original copyrighted features on the computer screen. Moreover, allowing third parties
23   to remotely access the DMS entails distribution of new copies of the software.
24            171.   Thus, the DMS Law conflicts with the Copyright Act and is preempted.
25
26


                                                 -46
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 47 of 57




 1                                SECOND CLAIM FOR RELIEF
 2                                     Declaratory Judgment
 3                     (Unconstitutional Taking, United States Constitution)
 4            172.   Paragraphs 1–171 above are incorporated herein by reference.
 5            173.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
 6   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
 7   unenforceable because it works an unconstitutional taking under the U.S. Constitution.
 8            174.   The Constitution provides that private property may not be taken for public
 9   use without just compensation. U.S. Const. amend. V.
10            175.   The DMS Law takes Plaintiffs’ private property by requiring CDK and
11   Reynolds to allow third parties to access their proprietary DMSs and to remove data and
12   write data to that system. The DMS Law takes Plaintiffs’ control over their proprietary
13   systems and gives it to third parties. And it allows third parties to physically occupy and
14   take part of the proprietary DMSs by allowing them to write data into that system.
15            176.   The DMS Law takes private property for no public purpose but rather for the
16   sole economic benefit of a small number of private parties—including car dealers located
17   in Arizona and third-party data syndicators.
18            177.   CDK and Reynolds spent years and millions of dollars developing their
19   DMSs, including security measures to control access to the system, and during that time the
20   government did not regulate the right of dealers to grant third parties access to DMSs.
21            178.   The DMS Law provides no compensation for the physical and regulatory
22   taking of Plaintiffs’ property. To the contrary, the DMS Law prohibits CDK and Reynolds
23   from imposing a fee for access to their systems and the valuable data contained therein.
24            179.   The DMS Law reduces the economic value of the DMSs to CDK and
25   Reynolds.
26


                                                    -47
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 48 of 57




 1                                   THIRD CLAIM FOR RELIEF
 2                                       Declaratory Judgment
 3                               (Violation of Federal Contracts Clause)
 4            180.   Paragraphs 1–179 above are incorporated herein by reference.
 5            181.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
 6   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
 7   unenforceable because it violates the Contracts Clause of the U.S. Constitution.
 8            182.   The Constitution provides: “No State shall . . . pass any . . . Law impairing
 9   the Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1.
10            183.   The DMS Law substantially impairs Plaintiffs’ existing contractual
11   relationships with dealers. As explained, those contracts prohibit dealers from granting third
12   parties access to Plaintiffs’ DMSs. Those contracts explicitly preserve the rights of CDK
13   and Reynolds to determine who is authorized to access the DMSs.
14            184.   The DMS Law further impairs Plaintiffs’ existing contracts with dealers by
15   requiring that any agreement regarding access to, sharing or selling of, copying, using or
16   transmitting dealer data is terminable upon 90 days’ notice from the dealer.
17            185.   The DMS Law further impairs Plaintiffs’ existing contracts with dealers by
18   eliminating Plaintiffs’ ability to implement and maintain appropriate safeguards to protect
19   the confidentiality of customer information on the DMSs.
20            186.   There is no legitimate public purpose supporting this significant imposition
21   on Plaintiffs’ contract rights. The DMS Law is not drawn in an appropriate and reasonable
22   way to advance a significant and legitimate public purpose. In fact, the law advances no
23   public purpose but rather alters existing contractual relationships for the benefit of a small
24   class of private parties.
25
26


                                                   -48
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 49 of 57




 1                                FOURTH CLAIM FOR RELIEF
 2                                     Declaratory Judgment
 3            (Unconstitutional Abridgement of the Freedom of Speech, United States
 4                                          Constitution)
 5            187.   Paragraphs 1–186 above are incorporated herein by reference.
 6            188.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
 7   Court’s inherent equitable authority, and seeks a declaration that the DMS Law is
 8   unenforceable because it compels speech in violation of the First Amendment to the U.S.
 9   Constitution.
10            189.   The First Amendment prohibits state actors from abridging the freedom of
11   speech. U.S. Const. amend. I. The rights protected by the First Amendment include the
12   freedom from compelled speech and extend to corporate persons. See id.
13            190.   The DMS Law abridges the freedom of speech by compelling Plaintiffs to
14   engage in an exchange of information with third parties, which information is itself
15   protected speech because it includes Plaintiffs’ expressive editorial discretion in the
16   selection, organization, and presentation of information Plaintiffs have selected, compiled,
17   and organized a significant amount of information in their DMSs. Plaintiffs exercise
18   editorial discretion in determining the information to include in their DMSs. Plaintiffs also
19   exercise editorial discretion in determining the information to exclude from their DMSs.
20   The information is also formatted, sorted, and linked in accordance with Plaintiffs’
21   respective, unique sets of business rules. The information in a DMS is not limited to data
22   that a dealer enters into the system. Rather, Plaintiffs have selected, and in some instances
23   created, a wide variety of valuable information for their DMSs, including price guides,
24   rebate, incentive, and warranty information, and marketing tools. While such information
25   in a dealer’s DMS relates to the dealer’s business operations, the dealer did not author,
26   compile, or organize the information and does not own that information.


                                                  -49
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 50 of 57




 1            191.   Plaintiffs exercise editorial discretion in selecting and presenting information
 2   to third parties that integrate with Plaintiffs’ DMSs. Indeed, Plaintiffs specially tailor the
 3   content of their communications based on the target audience (i.e., the nature, identity, and
 4   needs of an integrator). Plaintiffs do not communicate all information related to a dealer’s
 5   business operations to any integrator. Moreover, Plaintiffs have made the decision to
 6   withhold certain types of information from all integrators. For example, Plaintiffs will not
 7   communicate certain OEM data to integrators, even when the OEM data is otherwise related
 8   to a dealer’s business operations.
 9            192.   The DMS law removes Plaintiffs’ ability to determine the content of their
10   communications with third party integrators. Under the DMS law, Plaintiffs can be
11   compelled to communicate to “authorized integrators” all “protected dealer data” defined
12   extraordinarily broadly as effectively all the data on the DMS, including“[p]ersonal,
13   financial or other data relating to a consumer,” “[m]otor vehicle diagnostic data,” as well
14   all “[o]ther data that relates to a dealer’s business operations in the dealer data system.”
15   As such, the DMS Law deprives Plaintiffs of the ability to exercise any degree of editorial
16   discretion in selecting and presenting information to integrators. Moreover, the DMS law
17   compels Plaintiffs to convey information to integrators that Plaintiffs would otherwise
18   exclude from such communications.
19            193.   The DMS Law also compels speech by removing Plaintiffs’ ability to refrain
20   from disseminating protected speech that includes Plaintiffs’ expressive editorial discretion.
21   The body of information that the DMS Law compels Plaintiffs to share reflects Plaintiffs’
22   editorial discretion in selecting the information to include and exclude. By compelling
23   Plaintiffs to communicate all information related to a dealer’s business operations to
24   “authorized integrators,” the DMS Law requires Plaintiffs to share information reflecting
25   Plaintiffs’ editorial discretion in selecting and presenting that information.
26


                                                    -50
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 51 of 57




 1            194.   Dictating the content of Plaintiffs’ communications and prohibiting Plaintiffs
 2   from excluding information from those communications is a violation of the First
 3   Amendment.
 4            195.   The DMS Law also abridges the freedom of speech by compelling Plaintiffs
 5   to draft computer code. To comply with the DMS law, Plaintiffs must write computer code
 6   to interact with “authorized integrators,” who will be the users of Plaintiffs’ code under the
 7   DMS Law. For example, Plaintiffs must draft code to receive and respond to requests from
 8   “authorized integrators,” who will exercise their mind or will in interacting with that code
 9   by commanding it to communicate the information they choose to request. While such
10   computer code may have functional characteristics, it is also expressive. As one court has
11   explained:
12                   Within the confines of a single programming language and a
13                   given programming task, a programmer has great discretion as
14                   to how to structure and organize the code, how to comment the
15                   code, and how to format the code so it is comprehensible to
16                   other programmers. Even the choice of names for
17                   functions/methods, or variables/objects includes an element of
18                   expression—for example, the bizarre allusion to military slang
19                   in names such as ‘foo’ and ‘bar.’ . . . Moreover, these
20                   expressive choices have value, as any programmer who has
21                   been required to decipher badly written code can attest.
22                   Aharonian v. Gonzales, Case No. 3:04-cv-05190-MHP, 2006
23                   U.S. Dist. LEXIS 13, at *15 (N.D. Cal. Jan. 3, 2006).
24            196.   Courts have long held that the expressive aspects of computer code are
25   protected under the First Amendment even through the code also performs a function. See,
26   e.g., Universal City Studios, Inc. v. Corley, 273 F.3d 429, 447-48 (2d Cir. 2001).


                                                   -51
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 52 of 57




 1            197.   The expressive nature of computer code is well-recognized. For example, in
 2   the same way it is possible to identify poets by examining their work, it is possible to
 3   identify the author of computer code:
 4                   Researchers who study stylometry—the statistical analysis of
 5                   linguistic style—have long known that writing is a unique,
 6                   individualistic process. The vocabulary you select, your
 7                   syntax, and your grammatical decisions leave behind a
 8                   signature. Automated tools can now accurately identify the
 9                   author of a forum post for example, as long as they have
10                   adequate training data to work with. But newer research show
11                   that stylometry can also apply to artificial language samples,
12                   like code. Software developers, it turns out, leave behind a
13                   fingerprint as well.
14                   Louise    Matsakis,    Even    Anonymous        Coders   Leave
15                   Fingerprints,      WIRED       (Aug.      10,       2018)    ,
16                   https://www.wired.com/story/machine-learning-identify-
17                   anonymous-code/.
18            198.   As in Aharonian, the code that Plaintiffs are compelled to write to comply
19   with the DMS Law will be expressive. Plaintiffs’ software developers must devise the
20   format of the code and select its the names, structure and other expressive elements. As
21   such, the code will express the creative choices that Plaintiffs’ software developers make in
22   writing it. Moreover, the code will communicate many of these expressive choices and
23   other information about Plaintiffs’ computer systems to those who would access Plaintiffs’
24   DMSs, as well as to other third-party programmers. As discussed in paragraphs 192, 193,
25   and 195 above, by requiring Plaintiffs to draft expressive computer code, the DMS Law
26   compels speech in violation of the First Amendment.


                                                   -52
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 53 of 57




 1            199.   Section 28-4654 of the DMS Law also compels speech because it requires
 2   Plaintiffs to develop and then “make available”—i.e., publish—“a standardized framework
 3   for the exchange, integration and sharing of data from dealer data systems with authorized
 4   integrators and the retrieval of data by authorized integrators.” The DMS Law further
 5   compels Plaintiffs to provide “authorized integrators” with an “open API” or other “open
 6   access integration method.” To provide a standardize framework for “open” integration as
 7   required under the DMS law, Plaintiffs are necessarily compelled to write and publish
 8   interface specifications and associated documentation that define and describe the
 9   framework.       As with computer code, these specifications are expressive—they
10   communicate both the creative choices of the authors of the specifications and information
11   about Plaintiffs’ computer systems. For example, these specifications will necessarily
12   provide explanations and details about how “authorized integrators” can use that framework
13   to achieve “open” integration, including but not limited to the types of information
14   available, the formatting of that information, the types of requests and responses that both
15   the integrator and Reynolds will provide through the interfaces, and the meanings associated
16   with each of those requests and responses. These specifications are speech protected under
17   the First Amendment. Compelling Plaintiffs to create and publish the specifications violates
18   the First Amendment.
19            200.   The DMS Law also compels speech in support of a policy position taken by
20   the Arizona legislature.    In particular, by requiring Plaintiffs to develop and publish a
21   “standardized framework,” the DMS Law requires Plaintiffs to support the “open access
22   integration” movement sponsored by the Arizona Automobile Dealers Association and the
23   National Automobile Dealers Association. For the reasons set forth above, Plaintiffs
24   believe that such “open access integration” puts consumers at risk, compromises the
25   functionality of their systems, and violates Plaintiffs’ intellectual property and
26


                                                 -53
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 54 of 57




 1   Constitutional rights. Compelling Plaintiffs to support and participate in an industry
 2   initiative that they oppose violates Plaintiffs’ First Amendment rights.
 3            201.   The DMS Law’s abridgments of Plaintiffs’ freedom of speech are not
 4   supported by or sufficiently tailored to a substantial, compelling, or otherwise valid
 5   government interest, do not directly advance that government interest, and are more
 6   extensive than necessary to serve that government interest.
 7            202.   The disclosure requirements imposed by the DMS Law are unjustified and
 8   unduly burdensome because they would require Plaintiffs to engage in protected speech by
 9   (i) compelling communications with third parties on the government’s terms; (ii) drafting
10   computer code; and (iii) drafting technical specifications, all at the expense of Plaintiffs’
11   Constitutional rights..
12                                   FIFTH CLAIM FOR RELIEF
13                              Preliminary and Permanent Injunction
14            203.   Paragraphs 1–202 above are incorporated herein by reference.
15            204.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this
16   Court’s inherent equitable authority.
17            205.   Plaintiffs have a substantial likelihood of success on the merits of their claims.
18            206.   Plaintiffs would suffer irreparable harm in the absence of an interlocutory and
19   permanent injunction because the access to the DMSs required by the DMS Law may
20   compromise the integrity of those systems, damaging their continued operation and placing
21   protected consumer, OEM, third-party, and Plaintiff data at risk, while permanently and
22   immeasurably damaging DMS providers’ reputations as sources of secure systems. The
23   DMS Law requires Plaintiffs to allow parties authorized by dealers to write data onto the
24   system, regardless of whether that party has been vetted by Plaintiffs. This poses the real
25   possibility of data corruption or adding malware to the system. Additionally, Plaintiffs have
26   taken strong measures to prevent hackers from accessing their DMSs, but the methods they


                                                     -54
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 55 of 57




 1   have employed are undone by the DMS Law, which strips Plaintiffs of the ability to prevent
 2   access that they have not authorized. All the while, confidential information, including a
 3   vast amount of consumer information, is needlessly placed at risk by the law.
 4             207.   For these reasons, there is no adequate remedy at law to compensate for the
 5   irreparable harm Plaintiffs face if the DMS Law is not enjoined during the pendency of this
 6   action.
 7             208.   The balance of the equities weighs in favor of granting an injunction. Dealers
 8   and third parties will not be harmed by the injunction, which would preserve the existing
 9   contractual relationships between the parties. At the same time, Plaintiffs face irreparable
10   harm to their DMSs and professional reputations, OEMs face exposure of their proprietary
11   data, and consumers risk having their private data exposed and altered through the third-
12   party access to the DMS required by the DMS Law.
13
14                                          Prayer for Relief
15   WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:
16             A.     Declaring that the DMS Law is unenforceable because it is preempted by
17   the Copyright Act;
18             B.     Declaring that the DMS Law is unenforceable because it violates the
19   Takings Clause of the United States Constitution;
20             C.     Declaring that the DMS Law is unenforceable because it violates the
21   Contracts Clause of the United States Constitution;
22             D.     Declaring that the DMS Law is unenforceable because it violates the First
23   Amendment of the United States Constitution;
24             E.     Temporarily and permanently enjoining the enforcement of the DMS Law;
25             F.     Awarding Plaintiffs their costs and litigation expenses, including attorney’s
26   fees and costs; and


                                                    -55
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 56 of 57




 1            G.     Awarding Plaintiffs such other and further relief that this Court deems just,
 2   proper, and equitable.
 3            RESPECTFULLY SUBMITTED this 19th day of June, 2020.
 4                                               QUARLES & BRADY LLP
                                                 Renaissance One
 5                                               Two North Central Avenue
                                                 Phoenix, AZ 85004-2391
 6
                                                 By /s/ Brian A. Howie
 7                                                  Brian A. Howie
                                                    Lauren Elliott Stine
 8
                                                     Attorneys for Plaintiffs
 9
                                                 SHEPPARD, MULLIN, RICHTER &
10                                               HAMPTON LLP
                                                 2099 Pennsylvania Ave., NW, Ste. 100
11                                               Washington, DC 20006, 201-747-1900
                                                 Thomas J. Dillickrath* (DC 483710)
12                                               TDillickrath@sheppardmullin.com
                                                 Jonathan R. DeFosse* (DC 482148)
13                                               jdefosse@sheppardmullin.com
14                                               Four Embarcadero Center, 17th Floor
                                                 San Francisco, CA 94111, 415-434-9100
15                                               Molly C. Lorenzi* (CA 315147)
                                                 MLorenzi@sheppardmullin.com
16
17                                               GIBBS & BRUNS LLP
                                                 1100 Louisiana, Ste. 5300
18                                               Houston, TX 77002, 713-650-8805
                                                 Aundrea K. Gulley* (TX 24034468)
19                                               agulley@gibbsbruns.com
                                                 Brice A. Wilkinson* (TX 24075281)
20                                               bwilkinson@gibbsbruns.com
                                                 Denise Drake* (TX 24092358)
21                                               DDrake@gibbsbruns.com
22                                               Attorneys for The Reynolds and Reynolds
                                                 Company
23
24                                               MAYER BROWN LLP
                                                 71 S. Wacker Drive
25                                               Chicago, IL 60606
                                                 312-782-0600
26


                                                   -56
     QB\63631181.1
     Case 2:19-cv-04849-GMS Document 121 Filed 06/19/20 Page 57 of 57




                                       Britt M. Miller* (IL 6256398)
 1                                     BMiller@mayerbrown.com
                                       Michael A. Scodro* (IL 6243845)
 2                                     MScodro@mayerbrown.com
                                       Brett E. Legner* (IL 6256268)
 3                                     BLegner@mayerbrown.com
 4                                     1999 K Street, NW
                                       Washington, DC 20006
 5                                     202-263-3000
                                       Mark W. Ryan* (DC 359098)
 6                                     mryan@mayerbrown.com
 7                                     Attorneys for CDK Global, LLC
 8                                     *Admitted Pro Hac Vice
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                         -57
     QB\63631181.1
